Exhibit 10.1

NINTH AMENDMENT TO
CREDIT AGREEMENT

This NINTH AMENDMENT TO CREDIT AGREEMENT (this “Ninth Amendment”) dated as of
June 28, 2019 is among GREEN PLAINS GRAIN COMPANY LLC, a Delaware limited
liability company (including in its capacity as successor by merger to Green
Plains Essex Inc., an Iowa corporation, the “Borrower”), the Lenders party to
the Credit Agreement (as defined below) and BNP PARIBAS, as Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, Green Plains Grain Company TN LLC, a Delaware limited
liability company, the Lenders, the Sole Bookrunner, the Syndication Agent, the
Administrative Agent, the Collateral Agent, the Swing Line Lender and the
Issuing Lender are parties to a Credit Agreement dated as of October 28, 2011
(as amended, supplemented or otherwise modified from time to time prior to the
Effective Date (as defined in Section 2 below), the “Existing Credit Agreement”
and, as amended by this Ninth Amendment and as further amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested certain amendments to the Existing Credit
Agreement, and the parties hereto have agreed to amend the Existing Credit
Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.Amendments.

Upon the occurrence of the Effective Date (as defined in Section 2 below), the
Existing Credit Agreement is hereby amended as follows:

(a) The definition of “Aggregate Plant Entity Cap” in Section 1.1 of the
Existing Credit Agreement is amended and restated in its entirety as follows:

“Aggregate Plant Entity Cap”: $40,000,000.

(b) The definition of “Applicable LC Fee Rate” in Section 1.1 of the Existing
Credit Agreement is amended and restated in its entirety as follows:

“Applicable LC Fee Rate”:  on any date with respect to any Standby Letter of
Credit, a rate equal to 3.00% per annum, and with respect to any Documentary
Letter of Credit, 0.25% per quarter or part thereof.

(c) The definition of “Available Facility Amount” is hereby deleted in its
entirety from Section 1.1 of the Existing Credit Agreement.

(d) The definition of “Base Rate” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:



--------------------------------------------------------------------------------

 

“Base Rate”:  for any day, a variable rate of interest per annum equal to the
highest of (a) the rate of interest from time to time established by
Administrative Agent as its “prime rate” or “base rate” at its principal office
in New York City, (b) the Federal Funds Effective Rate plus one-half of one
percent (.50%), and (c) the LIBO Rate that would be calculated as of such day
(or, if such day is not a Business Day, as of the next preceding Business Day)
in respect of a proposed LIBO Rate Loan with an Interest Period of one month
plus one percent (1.0%) per annum. Such prime rate is merely a reference rate
and may not necessarily represent the lowest or best rate actually charged to
any customer by the Administrative Agent or any Lender. Notwithstanding the
foregoing, the Base Rate shall not at any time be less than zero percent
(0.00%).

(e) The definition of “Beneficial Ownership Certification” is hereby added
to Section 1.1 of the Existing Credit Agreement in alphabetical order to read in
its entirety as follows:

“Beneficial Ownership Certification”:  a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

(f) The definition of “Beneficial Ownership Regulation” is hereby added to
Section 1.1 of the Existing Credit Agreement in alphabetical order to read in
its entirety as follows:

“Beneficial Ownership Regulation”: 31 C.F.R. §1010.230.

(g) The reference to “$62,000,000” in the definition of “Borrowing Base” in
Section 1.1 of the Existing Credit Agreement is hereby replaced with “the
Aggregate Plant Entity Cap” in lieu thereof.

(h) The definition of “Combined Plant Entity Conditions” is hereby added to
Section 1.1 of the Existing Credit Agreement in alphabetical order to read in
its entirety as follows:

“Combined  Plant Entity Conditions”: With respect to all Plant Entities
together, (a) the aggregate amount of third-party Indebtedness incurred by the
Plant Entities and guarantees provided by the Plant Entities to the Parent or
any Affiliates of the Parent does not exceed an amount equal to $0.35 per gallon
of the Plant Entities’ combined annual ethanol nameplate production capacity,
and (b) no event or circumstance has occurred that has or could be expected to
have a material adverse effect on any Plant Entities taken as a whole.

(i) The definition of “Credits Commitment” in Section 1.1 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

“Credits Commitment”: $10,000,000.

(j) The definition of “Current Assets” in Section 1.1 of the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

“Current Assets”: at any time with respect to any Person, all assets of such
Person that, in accordance with GAAP, are classified as current assets on a
consolidated balance sheet of such Person.

(k) The definition of “Current Liabilities” in Section 1.1 of the Existing
Credit Agreement is hereby amended and restated in its entirety as follows:



-  2  -

 

--------------------------------------------------------------------------------

 

“Current Liabilities”: at any time with respect to any Person, all liabilities
of such Person that, in accordance with GAAP, are classified as current
liabilities on a consolidated balance sheet of such Person.

(l) The definition of “Delaware LLC” is hereby added to Section 1.1 of the
Existing Credit Agreement in alphabetical order to read in its entirety as
follows:

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

(m) The definition of “Delaware LLC Division” is hereby added to Section 1.1 of
the Existing Credit Agreement in alphabetical order to read in its entirety as
follows:

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

(n) The definition of “Eligible Affiliate Account Receivable” in Section 1.1 of
the Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

“Eligible Affiliate Account Receivable”: an Account Receivable which would
qualify as an Eligible Account Receivable, but for the failure to comply with
clause (j)(a) of the definition thereof, and is owing from a Plant Entity,
provided that (a) the aggregate amount of Eligible Affiliate Accounts Receivable
owing from each Plant Entity at any time which were generated at the applicable
plant location set forth on Schedule 1.0H shall not exceed the applicable
Counterparty Limit, (b) such Account Receivable shall have a maximum due date of
no more than five (5) days from the original invoice date for such Account
Receivable, and (c) such Account Receivable shall have been outstanding for no
more than seven (7) days from the original invoice date for such Account
Receivable. In addition,  (1)  so long as any Plant Entity is in violation of
the Individual Plant Entity Conditions, all Accounts Receivable owing by such
Plant Entity to the Borrower will cease to be Eligible Affiliate Accounts
Receivable during such period, and (2)  so long as the Plant Entities violate
any of the Combined Plant Entity Conditions, all Accounts Receivable owing by
all Plant Entities to the Borrower will cease to be Eligible Affiliate Accounts
Receivable during such period.

(o) The definition of “Federal Funds Effective Rate” in Section 1.1 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rates are not so published for any day which is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.  Notwithstanding the foregoing, the Federal
Funds Effective Rate shall not at any time be less than zero percent (0.00%).

(p) The definition of “Fixed Charge Coverage Ratio” in Section 1.1 of the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:



-  3  -

 

--------------------------------------------------------------------------------

 

“Fixed Charge Coverage Ratio”: (a)(i) the sum of EBITDA, plus cash equity
investments received by Borrower from Parent, net of any and all dividends and
distributions made by the Borrower to the Parent, during such period, minus
(ii) the sum of maintenance Capital Expenditures and actual Interest Expense of
working capital financings, divided by (b) the sum of actual scheduled principal
payments made on Long-Term Indebtedness plus actual Interest Expenses on
Long-Term Indebtedness incurred during any period, as shown on the consolidated
financial statements of the Borrower. 

(q) The definition of “GPP Plant Entity” is hereby deleted in its entirety from
Section 1.1 of the Existing Credit Agreement.

(r) The definition of “GPP Plant Entity Guarantee” is hereby deleted in its
entirety from Section 1.1 of the Existing Credit Agreement.

(s) The definition of “Individual Plant Entity Conditions” is hereby added to
Section 1.1 of the Existing Credit Agreement in alphabetical order to read in
its entirety as follows:

“Individual Plant Entity Conditions”: With respect to each Plant Entity, (a)
such Plant Entity is in compliance with all of its material agreements and
obligations, (b) the amount of third-party Indebtedness of such Plant Entity
plus the amount of Indebtedness (or other liabilities) that such Plant Entity
guarantees or for which it otherwise provides credit support does not exceed the
Plant Entity Debt Limit for such Plant Entity, (c) less than 25% of all Accounts
Receivable owing by such Plant Entity to the Borrower are past due, and (d) no
event or circumstance has occurred that has or could be expected to have a
material adverse effect on such Plant Entity.

(t) The definition of “LIBOR Successor Rate” is hereby added to Section 1.1 of
the Existing Credit Agreement in alphabetical order to read in its entirety as
follows:

“LIBOR Successor Rate” is defined in Section 4.10(b)(iv).

(u) The definition of “LIBOR Successor Rate Conforming Changes” is hereby added
to Section 1.1 of the Existing Credit Agreement in alphabetical order to read in
its entirety as follows:

“LIBOR Successor Rate Conforming Changes”  means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by Administrative Agent
in a manner substantially consistent with market practice (or, if Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Administrative Agent determines in consultation with the Borrower).



-  4  -

 

--------------------------------------------------------------------------------

 

(v) The definition of “Ninth Amendment Closing Date” is hereby added to
Section 1.1 of the Existing Credit Agreement in alphabetical order to read in
its entirety as follows:

“Ninth Amendment Closing Date”: June 28, 2019.

(w) The definition of “Plant Entity Debt Limit” is hereby added to Section 1.1
of the Existing Credit Agreement in alphabetical order to read in its entirety
as follows:

“Plant Entity Debt Limit”: with respect to each Plant Entity, an amount equal to
$0.45 per gallon of such Plant Entity’s annual ethanol nameplate production
capacity (provided that if multiple Plant Entities are borrowers and/or
guarantors of the same Indebtedness then the amount of such obligations will be
split amongst such Plant Entities for purposes of this calculation, pro rata
based on their respective annual ethanol nameplate production capacity).

(x) The definition of “Scheduled Unavailability Date” is hereby added to
Section 1.1 of the Existing Credit Agreement in alphabetical order to read in
its entirety as follows:

“Scheduled Unavailability Date” is defined in Section 4.10(b)(ii).

(y) The definition of “Termination Date” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Termination Date”: the three (3) year anniversary of the Ninth Amendment
Closing Date or, if such date shall not be a Business Day, the immediately
preceding Business Day.

(z) The definition of “Total Assets” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Total Assets”: at any time with respect to any Person, the amount which, in
accordance with GAAP, would be set forth opposite the caption “total assets” on
a consolidated balance sheet of such Person for such period.

(aa) The definition of “Total Commitment” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Total Commitment”: the total aggregate amount of all Commitments of all
Lenders, as it may be reduced or increased in accordance with Section 4.1(a) and
Section 4.1(b).  The Total Commitment on the Ninth Amendment Closing Date is
$100,000,000.

(bb) The definition of “Total Liabilities” in Section 1.1 of the Existing Credit
Agreement is amended and restated in its entirety as follows:

“Total Liabilities”: at any time with respect to any Person, the amount which,
in accordance with GAAP, would be set forth opposite the caption “total
liabilities” on a consolidated balance sheet of such Person for such
period.  For the avoidance of doubt, “Total Liabilities” shall include
liabilities with respect to commodity repurchase agreements but, for purposes of
calculations of the financial covenants contained in Section 8.17 of this
Agreement, “Total Liabilities” will be deemed not to include any of the
Borrower’s Guaranty Obligations under the Term Loan Guaranty.



-  5  -

 

--------------------------------------------------------------------------------

 

(cc) Section 2.1(a) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(a)Subject to the terms and conditions hereof, each Lender severally agrees to
make revolving credit loans (“Revolving Loans”) to the Borrower from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding not to exceed such Lender’s Commitment minus the sum of (a) its
Commitment Percentage of all LC Obligations at such time and (b) its Commitment
Percentage of all Swing Line Loans outstanding at such time; provided, that
after giving effect to any borrowing of Revolving Loans, (A) the Aggregate
Outstanding Extensions of Credit shall not exceed the lesser of (i) the
Borrowing Base at such time, and (ii) the sum of the Total Commitment plus the
aggregate Seasonal Line Commitments at such time, (B) the Aggregate Outstanding
Extensions of Credit (other than Seasonal Line Loans) shall not exceed the Total
Commitment at such time, and (C) such Lender’s Commitment Percentage of the
Aggregate Outstanding Extensions of Credit (other than Seasonal Line Loans)
shall not exceed its Commitment at such time.”

(dd) Section 2.3(a) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(a)Subject to the terms and conditions hereof, the Swing Line Lender agrees to
make a portion of the credit under this Agreement available to the Borrower by
making swing line loans in United States Dollars (individually, a “Swing Line
Loan” and collectively, the “Swing Line Loans”) to the Borrower from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding not to exceed the Swing Line Commitment; provided, that no such
Swing Line Loan shall be made if, after giving effect thereto, (i) the Aggregate
Outstanding Extensions of Credit (other than Seasonal Line Loans) would exceed
the Total Commitment or (ii) the Aggregate Outstanding Extensions of Credit
would exceed the lesser of (i) the Borrowing Base at such time, and (ii) the sum
of the Total Commitment plus the aggregate Seasonal Line Commitments at such
time; provided,  further that no Swing Line Loan shall be used to refinance an
outstanding Swing Line Loan.”

(ee) Section 3.1(a) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(a)Subject to the terms and conditions hereof, each Issuing Lender severally
agrees to issue, amend and extend letters of credit (“Letters of Credit”) for
the account of the Borrower from time to time during the Commitment Period, at
the request of the Borrower in accordance with Section 3.3, in an aggregate face
amount at any one time outstanding not to exceed the Total Commitment minus the
Aggregate Outstanding Extensions of Credit (other than Seasonal Line Loans) at
such time; provided, that after giving effect to any Letter of Credit or
amendment or extension thereto requested by the Borrower, (i) the Aggregate
Outstanding Extensions of Credit shall not exceed the lesser of (x) the
Borrowing Base at such time, and (y) the sum of the Total Commitment plus the
aggregate Seasonal Line Commitments at such time, (ii) the Aggregate Outstanding
Extensions of Credit (other than Seasonal Line Loans) shall not exceed the Total
Commitment at such time, (iii) the aggregate outstanding amount of LC
Obligations shall not exceed the Credits Commitment at such time, (iv) no
Lender’s Commitment Percentage of the Aggregate Outstanding Extensions of Credit
(other than Seasonal Line Loans) shall exceed its Commitment at such time, and
(v) Section 3.2 shall not be contravened.”

(ff) Section 4.1(c)(x) of the Existing Credit Agreement is amended and restated
in its entirety as follows:



-  6  -

 

--------------------------------------------------------------------------------

 

“(x)After giving effect to each Seasonal Line, the sum of the Total Commitment
plus the aggregate amount of Seasonal Line Commitments shall not exceed
$225,000,000.”

(gg) Section 4.1(c)(xiii) of the Existing Credit Agreement is amended and
restated in its entirety as follows:

“(xiii)Subject to the terms and conditions hereof, each Seasonal Line Lender in
respect of a Seasonal Line severally agrees to make revolving credit loans
(“Seasonal Line Loans”) to the Borrower from time to time during the applicable
Seasonal Line Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed such Seasonal Line Lender’s Seasonal Line Commitment,
provided that in no event shall any Seasonal Line Loans be made if after giving
effect thereto, (A) the Aggregate Outstanding Extensions of Credit shall exceed
the lesser of (i) the Borrowing Base at such time, and (ii) the sum of the Total
Commitment plus the aggregate Seasonal Line Commitments at such time, or (B) any
Seasonal Line Lender’s Seasonal Line Commitment Percentage of the aggregate
principal amount of Seasonal Line Loans under a Seasonal Line shall exceed its
Seasonal Line Commitment under such Seasonal Line at such time.”

(hh) A new Section 4.1(c)(xv) is hereby added to the Existing Credit Agreement
to read as follows:

“(xv)  Notwithstanding anything to the contrary contained herein, so long as
neither a Default or Event of Default has occurred under Sections 9.1(f) of this
Agreement nor have any remedies of the Secured Parties pursuant to Sections 9.1
or 9.2 of this Agreement or pursuant to any other Loan Document been exercised,
repayments of Loans will be applied first to repayment of Seasonal Line Loans
until all outstanding Seasonal Line Loans have been repaid in full before being
applied to Revolving Loans.”

(ii) Section 4.8(a) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(a)Subject to Section 4.15, if at any time: (i) the Aggregate Outstanding
Extensions of Credit exceed the lesser of (x) the Borrowing Base at such time,
and (y) the sum of the Total Commitment plus the aggregate Seasonal Line
Commitments  at such time, then the Borrower shall, within two (2) Business Days
after the occurrence thereof, prepay the Loans and/or Cash Collateralize Credits
in an amount so that after giving effect to any such action, the Aggregate
Outstanding Extensions of Credit do not exceed the lesser of (x) the Borrowing
Base at such time, and (y) the sum of the Total Commitment plus the aggregate
Seasonal Line Commitments at such time, (ii) the Aggregate Outstanding
Extensions of Credit (other than Seasonal Line Loans) exceed the Total
Commitments at such time then the Borrower shall, within two (2) Business Days
after the occurrence thereof, prepay the Revolving Loans and/or Cash
Collateralize Credits in an amount so that after giving effect to any such
action, the Aggregate Outstanding Extensions of Credit (other than Seasonal Line
Loans) do not exceed the Total Commitment at such time; or (iii) the aggregate
principal amount of Seasonal Line Loans under a Seasonal Line exceeds the
applicable Seasonal Line Commitments at such time then the Borrower shall,
within two (2) Business Days after the occurrence thereof, prepay the Seasonal
Line Loans in an amount so that after giving effect to any such action, the
aggregate principal amount of Seasonal Line Loans do not exceed the applicable
Seasonal Line Commitments at such time.”



-  7  -

 

--------------------------------------------------------------------------------

 

(jj) Section 4.10 of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“4.10Inability to Determine Rates; Market Disruption.

(a)If for any reason in connection with any request for a Loan, Administrative
Agent determines that:

(i)United States Dollar deposits are not being offered to banks in the
applicable offshore interbank market for the applicable amount and Interest
Period of such Loan; or

(ii)adequate and reasonable means do not exist for determining the LIBO Rate for
any requested Interest Period with respect to a proposed LIBO Rate Loan or in
connection with an existing or proposed Base Rate Loan including, without
limitation, because LIBO Rate is not available or published on a current basis
and such circumstances are likely to be temporary; or

(iii)Administrative Agent or the Required Lenders determine that for any reason
the LIBO Rate for any requested Interest Period with respect to a proposed LIBO
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan; then

(iv)Administrative Agent will promptly so notify the Borrower and each Lender;
and

(v)thereafter, (A) the obligation of the Lenders to make or maintain LIBO Rate
Loans will be suspended, (to the extent of the impacted LIBO Rate Loans or
Interest Periods), and (B) the LIBO Rate component will no longer be utilized in
determining the Base Rate, in each case until Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice; and

(vi)if Administrative Agent has made the determination described in
clause (a)(i) or clause (a)(ii) above, Administrative Agent, in consultation
with the Borrower and the Required Lenders, may establish an alternative
interest rate for the impacted Loans, in which case such alternative rate of
interest will apply with respect to the impacted Loans until (A) Administrative
Agent revokes the notice delivered with respect to the impacted Loans under
clause (a)(i) or clause (a)(ii) above, (B) Administrative Agent or the Required
Lenders notify Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the impacted Loans, or (C) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its Applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides Administrative Agent and the
Borrower written notice thereof.

(b)If for any reason in connection with any request for a Loan, Administrative
Agent determines (which determination will be conclusive absent manifest error),
or the Borrower or



-  8  -

 

--------------------------------------------------------------------------------

 

Required Lenders notify Administrative Agent (with, in the case of the Required
Lenders, a copy to the Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:



(i)adequate and reasonable means do not exist for determining the LIBO Rate for
any requested Interest Period with respect to a proposed LIBO Rate Loan or in
connection with an existing or proposed Base Rate Loan including, without
limitation, because LIBO Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over Administrative Agent has made a public statement identifying a
specific date after which the LIBO Rate will no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”); or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section 4.10, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBO Rate; then

(iv)reasonably promptly after such determination by Administrative Agent or
receipt by Administrative Agent of such notice, as applicable, Administrative
Agent and the Borrower may amend this Credit Agreement to replace LIBO Rate with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein), giving due consideration to any
evolving or then-existing convention for similar U.S. Dollar-denominated
syndicated credit facilities for such alternative benchmarks (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment will become
effective at 5:00 p.m. (New York time) on the fifth (5th) Business Day after
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower unless, prior to such time, Lenders comprising the Required Lenders
have delivered to Administrative Agent written notice that such Required Lenders
do not accept such amendment; and

(v)if no LIBOR Successor Rate has been determined and the circumstances under
clause (b)(i) above exist, the Scheduled Unavailability Date has occurred (as
applicable), then Administrative Agent will promptly so notify the Borrower and
each Lender; and

(vi)thereafter, (A) the obligation of the Lenders to make or maintain LIBO Rate
Loans will be suspended, (to the extent of the impacted LIBO Rate Loans or
Interest Periods), and (B) the LIBO Rate component will no longer be utilized in
determining the Base Rate.

(c)Upon receipt of any such notice under clause (a)(iv) or clause (b)(v) above,
the Borrower may revoke any pending Notice of Borrowing for, conversion to or
continuation of LIBO Rate Loans (to the extent of the impacted LIBO Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a Notice of Borrowing for Base Rate Loans (except that the LIBO
Rate component will no longer be utilized in determining the Base Rate for any
such Loans) in the amount specified therein.



-  9  -

 

--------------------------------------------------------------------------------

 

(d)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
will provide that in no event may such LIBOR Successor Rate be less than zero
for purposes of this Credit Agreement.”

(kk) Section 5.25 of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“5.25Plant Entities.    The Plant Entities are in compliance with the Combined
Plant Entity Conditions.”

(ll) A new Section 5.28 is hereby added to the Existing Credit Agreement to read
as follows:

“5.28Beneficial Ownership.  As of the Ninth Amendment Closing Date, the
information included in each Beneficial Ownership Certification, if applicable,
is true and correct in all respects.”

(mm) Section 6.2(e) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(e)Borrowing Availability.  (i) The Aggregate Outstanding Extensions of Credit
(other than Seasonal Line Loans), after giving effect to such Extension of
Credit requested to be made on such date, shall not exceed the Total Commitment
at such time, (ii) the Aggregate Outstanding Extensions of Credit, after giving
effect to such Extension of Credit requested to be made on such date, shall not
exceed the lesser of (x) the Borrowing Base at such time and (y) the sum of the
Total Commitment plus the aggregate Seasonal Line Commitments  at such time, and
(iii) the aggregate principal amount of Seasonal Line Loans under a Seasonal
Line after giving effect to such Seasonal Line Loans requested to be made on
such date, shall not exceed the applicable Seasonal Line Commitments at such
time.”

(nn) Section 7.1(a) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(a)as soon as available, but in any event not later than thirty (30) days after
the end of each calendar month of the Borrower (but in respect of the 3rd, 6th,
9th and 12th calendar months of each year of the Borrower, not later than
forty-five (45) days after the end of such month), a copy of the unaudited
consolidated balance sheet of the Borrower as of the end of such calendar month
and the related unaudited consolidated statement of income for such calendar
month and the portion of the Fiscal Year through the end of such calendar month,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, certified by a Responsible Officer as fairly presenting the
Borrower’s financial condition, results of operations and cash flows in
accordance with GAAP (subject to normal year-end audit adjustments and absence
of footnotes);”

(oo) Section 7.1(c) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(c)as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year, a copy of the consolidated and consolidating balance sheets
of each of the Parent and its consolidated Subsidiaries (including the Borrower
and its Subsidiaries) as of the end of such year and the related consolidated
and consolidating statements of income and retained earnings and cash flows for
such Fiscal Year, setting forth in each case in comparative form the figures for
the



-  10  -

 

--------------------------------------------------------------------------------

 

previous Fiscal Year, and in the case of such consolidated financial statements,
certified without qualification or exception by KPMG LLP or other independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Administrative Agent;”

(pp) Section 7.2(b) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(b)concurrently with the delivery of each monthly financial statement delivered
to Administrative Agent pursuant to Section 7.1(a),  a certificate of a
Responsible Officer (substantially in the form of Exhibit B hereto) stating
that, to the best of such Responsible Officer’s knowledge, during such period
the Borrower has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, and such certificate shall include the
calculation of all financial covenants set forth in Section 8.17;”

(qq) A new Section 7.19 is hereby added to the Existing Credit Agreement to read
as follows:

“7.19Beneficial Ownership.  The Borrower shall promptly notify the
Administrative Agent and each Lender of any change in the information provided
in the Beneficial Ownership Certification and will deliver to each Lender that
so requests an updated Beneficial Ownership Certification.”

(rr) Section 8.4 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“8.4Limitation on Fundamental Changes.

Enter into any merger, Delaware LLC Division, or consolidation, or liquidate,
wind up or dissolve itself (or suffer any liquidation, LLC Division or
dissolution), or Convey all or substantially all of its property, business or
assets.”

(ss) Section 8.6 of the Existing Credit Agreement is amended and restated in its
entirety as follows:

“8.6Limitation on Restricted Payments.

Declare or pay any dividend or distribution (other than dividends or
distributions payable solely in common stock or common membership interests of
the Borrower or any Subsidiary) on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of Capital Securities of the Borrower or any Subsidiary or any warrants or
options to purchase any such Capital Securities, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of the Borrower or
any Subsidiary, or enter into any derivative or other transaction with any
financial institution, commodities or stock exchange or clearinghouse (a
“Derivatives Counterparty”) obligating the Borrower or any Subsidiary to make
payments to such Derivatives Counterparty as a result of any change in market
value of any such Capital Securities (such declarations, dividends, payments,
setting apart, purchases, redemptions, defeasances, retirements, acquisitions
and distributions, and such transactions with any Derivatives Counterparties,
being



-  11  -

 

--------------------------------------------------------------------------------

 

herein called “Restricted Payments”); provided, that (a) any Subsidiary may make
Restricted Payments to the Borrower and (b) Borrower may make Restricted
Payments so long as (1) Borrower has delivered written notice of such Restricted
Payments at least 3 Business Days prior to the date of payment thereof,
(2) before and after giving effect thereto, no Default or Event of Default
exists or would result therefrom and no mandatory prepayment under Section 4.8
is then required, (3) after giving effect to such Restricted Payments on a
proforma basis, the Borrower will have Working Capital equal to at least the
greater of (i) $25,000,000 and (ii) 25% of the sum of the then current Total
Commitments plus the aggregate Seasonal Line Commitments, and (4) the Borrower
has delivered to the Administrative Agent a certificate in the form of Exhibit
B attached hereto certified by a Responsible Officer, showing that, after giving
effect thereto, the Borrower will be in compliance with the covenants in
Section 8.17 (other than clause (d) thereof) and clause b(3) of this Section
8.6.”

(tt) Section 8.17 of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“8.17Financial Covenants.

(a)Minimum Tangible Net Worth.  Permit the sum of (i) the Tangible Net Worth of
the Borrower plus (ii) Long-Term Indebtedness consisting of Subordinated Debt
owing to the Parent, calculated as of the last day of any calendar month to be
less than 21% of the sum of the then current Total Commitment plus the aggregate
Seasonal Line Commitments;

(b)Leverage Ratio.  Permit the Leverage Ratio to be greater than 6.0 to 1.0 as
of the last day of any calendar month;

(c)Working Capital.  Permit the Working Capital of the Borrower calculated as of
the last day of any calendar month to be less than the greater of (i)
$18,000,000 and (ii) 18% of the sum of the then current Total Commitment plus
the aggregate Seasonal Line Commitments;

(d)Consolidated Net Position.  Permit the Consolidated Net Position, at any
time, for (i) any type of Grain Inventory (other than corn and milo)
individually to exceed at any time 100,000 bushels, (ii) Grain Inventory
consisting of corn and milo (combined) to exceed at any time 200,000 bushels or
(iii) all Grain Inventory in the aggregate to exceed at any time 300,000
bushels;

(e)Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio for any
consecutive twelve (12) month period to be less than 1.25 to 1.0 as of the last
day of any calendar month,  provided that the Fixed Charge Coverage Ratio shall
only be tested when the difference of Long-Term Indebtedness minus Subordinated
Debt owing to the Parent is greater than $10,000,000, calculated based upon the
most recent consolidated financial statements of the Borrower required to be
delivered under Section 7.1(a); and

(f)Maximum Long Term Capitalization.  Permit, as at the last day of any
calendar month, the ratio of Long-Term Indebtedness (excluding Indebtedness
under this Agreement) to Long-Term Indebtedness plus Tangible Net Worth to be
greater than 0.40 to 1.0, provided that Maximum Long Term Capitalization shall
only be tested when the difference of Long-Term Indebtedness minus Subordinated
Debt owing to the Parent is greater than $10,000,000, calculated based upon the
most recent consolidated financial statements of the Borrower required to be
delivered under Section 7.1(a).”



-  12  -

 

--------------------------------------------------------------------------------

 

(uu) Section 9.1(d) of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“(d)The Borrower shall default in the observance or performance of any other
covenant or agreement contained in this Agreement or any other Loan Document
(other than as provided in Section 9.1(a) through Section 9.1(c)), and such
default shall continue unremedied for a period of fifteen (15) consecutive days
from the earlier of (i) the date of delivery by the Administrative Agent to the
Borrower of notice of the occurrence of such default or (ii) the date on which
an officer of the Borrower knew or should have known of such default, provided,
that in respect of Section 8.17,  no more than three (3) times per fiscal year
the Borrower shall be entitled to cure any non-compliance thereof by receiving
sufficient cash equity Investments and delivering a new written calculation of
the breached covenant (in form and substance satisfactory to the Administrative
Agent) showing compliance therewith after giving effect to such cash equity
Investments, within thirty (30) days after the test date provided for in each
covenant therein, provided further, that during such thirty (30) day period,
such non-compliance (as described under the immediately preceding proviso) shall
not be a Default, but on the last day of such thirty (30) day period, if such
cure shall not have been made in accordance with the foregoing, such
non-compliance shall be an immediate Event of Default with no grace period,
notwithstanding the fifteen (15) day grace period set forth above; or”

(vv) The introductory clause of Section 9.3 of the Existing Credit Agreement is
amended and restated in its entirety as follows:

“Except as expressly provided in this Agreement (including without limitation as
set forth in Section 4.1(c)(xv), all amounts received or recovered under this
Agreement or any other Loan Document, from the exercise of remedies by the
Administrative Agent or the Collateral Agent under any of the Loan Documents,
liquidation of collateral or otherwise, shall be applied for the benefit of the
Secured Parties in the following manner (or as otherwise provided in the Swap
Intercreditor Agreement):”

(ww) The addresses for notice in Section 11.2 of the Existing Credit Agreement
are amended and restated in their entirety as follows:

“The Borrower:Green Plains Grain Company LLC
1811 Aksarben Drive
Omaha, Nebraska 68106
Attention: Mr. Patrich Simpkins, Chief Financial Officer
Fax: 402-884-8776
Phone: 402-952-4906
Email: patrich.simpkins@gpreinc.com

with copies to:Green Plains Inc.
1811 Aksarben Drive
Omaha, Nebraska 68106
Attention: Michelle Mapes, Chief Legal and Administration Officer
Fax: 402-884-8776
Phone: 402-952-4906
Email: michelle.mapes@gpreinc.com

﻿





-  13  -

 

--------------------------------------------------------------------------------

 

The Administrative Agent:BNP Paribas
787 Seventh Avenue
New York, New York 10019
Attention: Zachary Kaiser
Fax: 212.340.5340
Phone: 212.841.3862
Email: Zachary.kaiser@us.bnpparibas.com

with a copy to:Haynes and Boone, LLP
2323 Victory Avenue, Suite 700
Dallas, Texas 75219-7672
Attention: Javier Martinez, Esq.
Fax: 214.200.0745
Phone: 214.651.5238
Email: javier.martinez@haynesboone.com”

(xx) Section 11.15 of the Existing Credit Agreement is amended and restated in
its entirety as follows:

“11.15 Patriot Act; Beneficial Ownership Regulation.

Each of the Agents and the Lenders hereby notifies the Borrower that pursuant to
the requirements of the Patriot Act and the Beneficial Ownership Regulation, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow the Lender to identify the Borrower in
accordance with the terms of the Patriot Act and the Beneficial Ownership
Regulation.”

(yy) Section 11.16(b) of the Existing Credit Agreement is amended and restated
in its entirety as follows:

“(b)Notwithstanding anything in this Section 11.16 to the contrary, any
Confidential Information may be disclosed by any Lender (the affected Lender
being, the “Disclosing Party”) to an one or more of (i) its Affiliates,
insurers, attorneys, accountants, other professional advisors, or credit
insurance providers;  provided that such Persons are or agree to be bound by the
confidentiality requirements of this Section 11.16, (ii) proposed Lenders,
Participants or Assignees;  provided that such Persons are or agree to be bound
by the confidentiality requirements of this Section 11.16,  or  (iii) if the
Disclosing Party is compelled by judicial process or is required by Law or
regulation or is requested to do so by any examiner or any other regulatory
authority or recognized self-regulatory organization including, without
limitation, the New York Stock Exchange, the Federal Reserve Board, the New York
State Banking Department and the Securities & Exchange Commission (any such
Person being a “Regulatory Authority”), in each case having or asserting
jurisdiction over the Disclosing Party, provided, that prior to any such
disclosure compelled by judicial process or pursuant to a formal investigation,
the Disclosing Party, to the extent that it is permitted by applicable Law to do
so, shall give the Borrower prompt written notice upon its receipt of any such
judicial process or of the existence of any such requirement of Law, regulation
or request except in the case of examination by regulatory authority or
self-regulatory organizations so that the Borrower may object to the assertion
of jurisdiction by such Regulatory Authority or seek a protective order or other
appropriate remedy, and the Disclosing Party shall, at the expense of the
Borrower, use reasonable efforts to cooperate with the Borrower in seeking to
object to the assertion of jurisdiction of such Regulatory Authority or obtain
such protective order or other appropriate remedy.



-  14  -

 

--------------------------------------------------------------------------------

 

(zz) A new Section 11.19 is hereby added to the Existing Credit Agreement to
read as follows:

“11.19Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Swap Contracts
or any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC a “Supported QFC”), the parties acknowledge and agree
as follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): 

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)As used in this Section 11.19, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

(aaa) Schedule 1.0B (Lenders, Commitments, and Applicable Lending Offices) to
the Existing Credit Agreement is amended and restated as set forth on Schedule
1.0B attached hereto.



-  15  -

 

--------------------------------------------------------------------------------

 

(bbb) Schedule 1.0H  (Counterparty Limits) to the Existing Credit Agreement is
amended and restated as set forth on Schedule 1.0H attached hereto.

(ccc) Exhibit A (Form of Borrowing Base Report) to the Existing Credit Agreement
is amended and restated as set forth on Exhibit A attached hereto.

(ddd) Exhibit A-1 (Form of Interim Borrowing Base Report) to the Existing Credit
Agreement is amended and restated as set forth on Exhibit A-1 attached hereto.

(eee) Exhibit B (Form of Compliance Certificate) to the Existing Credit
Agreement is amended and restated as set forth on Exhibit B attached hereto.

SECTION 2.Effectiveness of Amendment

This Ninth Amendment shall become effective on the date (the “Effective Date”)
on which:

(a) each of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender, and the Lenders have duly executed and delivered to the
Administrative Agent, with a counterpart for each Lender, this Ninth Amendment;

(b) the Borrower has executed and delivered to each Lender requesting the
same for its own account, a Note;

(c) the Administrative Agent has received a secretary’s certificate dated the
date hereof for the Borrower, in form and substance acceptable to the
Administrative Agent, with appropriate insertions and attachments (including,
without limitation, incumbency information, signature specimens and Governing
Documents), satisfactory in form and substance to the Administrative Agent,
executed by the Secretary of the Borrower;

(d) the Administrative Agent has received certificates dated as of a recent date
from the Secretary of State or other appropriate authority, evidencing the good
standing of the Borrower in the jurisdiction of its organization;

(e) no Default or Event of Default exists or would result from the effectiveness
of this Ninth Amendment;

(f) the Administrative Agent has received the executed legal opinions of Husch
Blackwell LLP, counsel to the Borrower, in form and substance acceptable to the
Administrative Agent;

(g) if the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation,  the Borrower has delivered, to each Lender that so
requests, a Beneficial Ownership Certification;

(h) searches of UCC filings (or their equivalent) in each jurisdiction where a
filing has been or would need to be made in order to perfect the Secured
Parties’ security interest in the Collateral, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist, or, if
necessary, copies of proper financing statements, if any, filed on or before the
date hereof necessary to terminate all security interests and other rights of
any Person in any Collateral previously granted;

(i) the Borrower has paid all fees owed pursuant to the Credit Agreement and the
Fee Letters and all of the Lead Arranger’s, the Administrative Agent’s and the
Secured Parties’ fees and the



-  16  -

 

--------------------------------------------------------------------------------

 

Lead Arranger’s and the Administrative Agent’s legal fees invoiced in reasonable
detail and all reasonable out-of-pocket costs incurred in connection with this
Ninth Amendment and all due diligence in respect hereof; and

(j) the Borrower has delivered to the Administrative Agent such opinions of
counsel, authorization and organizational documents, certificates of good
standing, and all other documents, reports and information, in each case as the
Administrative Agent or the Lenders shall request.

SECTION 3.Effect of Amendment; Ratification; Representation; Post-Closing; etc..

(a) On and after the Effective Date, this Ninth Amendment shall be a part of the
Credit Agreement, all references to the Credit Agreement in the Credit Agreement
and the other Loan Documents shall be deemed to refer to the Existing Credit
Agreement as amended by this Ninth Amendment, and the term “this Agreement”, and
the words “hereof”,  “herein”,  “hereunder” and words of similar import, as used
in the Existing Credit Agreement, shall mean the Credit Agreement as amended
hereby.  This Ninth Amendment shall constitute a Loan Document.

(b) Except as expressly set forth herein, this Ninth Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement.

(c)  Notwithstanding the execution and delivery this Ninth Amendment and the
amendments to the Existing Credit Agreement and Loan Documents contained and the
transactions contemplated to occur herein, each of the Loan Documents and the
Liens and security interested granted thereby is hereby ratified and reaffirmed
by the Borrower in all respects and each remains, and shall remain on and after
the Effective Date, in full force and effect.

(d) In order to induce the Administrative Agent and the Lenders to enter into
this Ninth Amendment, Borrower represents and warrants to the Administrative
Agent and the Lenders that before and after giving effect to the execution and
delivery of this Ninth Amendment:

(i) the representations and warranties of Borrower set forth in the Credit
Agreement and in the other Loan Documents are true and correct in all material
respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which were true and correct on and as of such date; and

(ii) no Default or Event of Default has occurred and is continuing.

(e) Notwithstanding anything to the contrary contained in the Credit Agreement
or in any other Loan Document, any Collateral or Loan Document which is or may
be released (or terminated) upon termination of all Commitments (among other
things) shall not be released until the Seasonal Line Commitments are also
terminated and all Seasonal Line Loans shall have been repaid in full. 

(f) Financial Condition.

(iii) The audited consolidated balance sheet of the Borrower as of December 31,
2018 and the related audited consolidated statements of income and of cash flows
for the Fiscal Year ended on such date, reported on by KPMG LLP, copies of which
have heretofore been furnished to the Administrative Agent, are complete and
correct and present fairly the financial condition of the Borrower as at such
date, and the results of their operations and their cash flows for the Fiscal
Year then ended.  All such financial statements, including the related schedules
and notes thereto, have been prepared on a consolidated basis in accordance with
GAAP applied



-  17  -

 

--------------------------------------------------------------------------------

 

consistently throughout the periods involved (except as approved by such
accountants and as disclosed therein).

(iv) The unaudited consolidated balance sheet of the Borrower as of April 30,
2019 and the related unaudited consolidated statements of income for such
calendar month and the portion of the Fiscal Year through the end of such
calendar month, certified by a Responsible Officer, copies of which have
heretofore been furnished to the Administrative Agent, are complete and correct
and present fairly the consolidated financial condition of the Borrower as at
such date, and the results of their operations and their cash flows for the
fiscal quarter then ended (subject to normal year-end audit adjustments). All
such financial statements have been prepared in accordance with GAAP (except for
the absence of footnote disclosures) applied consistently throughout the periods
involved (except as approved by such Responsible Officer, as the case may be,
and as disclosed therein).

(v) Except as set forth on Schedule 5.1 to the Credit Agreement, the Borrower
and its Subsidiaries do not have, as of the Ninth Amendment Closing Date, any
Guaranty Obligation, contingent liability or liability for taxes, in each case
that is material, or any Material Contract, including, without limitation, any
Swap Contract or other financial derivative, or any other material liability
(contingent or otherwise), which is not reflected in the foregoing statements or
in the notes thereto.

(vi) During the period from December 31, 2018 to and including the Ninth
Amendment Closing Date there has been no sale, transfer or other disposition by
the Borrower or any Subsidiary of any material part of their respective business
or property and no purchase or other acquisition of any business or property
(including any Capital Securities of any other Person) material in relation to
the financial condition of the Borrower as of December 31, 2018, other than
those sales, transfers, dispositions and acquisitions listed on Schedule 5.1 to
the Credit Agreement.

(g) Except as set forth on Schedule 5.2, since December 31, 2018 there has been
no development or event which has had or could reasonably be expected to have a
Material Adverse Effect. 

(h) Schedule 5.13 sets forth as of the Ninth Amendment Closing Date (i) the name
of each direct or indirect Subsidiary of the Borrower, (ii) its respective form
of organization, (iii) its respective jurisdiction of organization, (iv) the
total number of issued and outstanding shares or other interests of Capital
Securities thereof, (v) the classes and number of issued and outstanding shares
or other interests of Capital Securities of each such class, and (vi) with
respect to the Borrower, the name of each holder of Capital Securities thereof
and the number of interests of such Capital Securities held by each such holder
and the percentage of all outstanding interests of such class of Capital
Securities held by such holders.

SECTION 4.Counterparts.

This Ninth Amendment may be executed by one or more of the parties to this Ninth
Amendment on any number of separate counterparts (including by facsimile or
email transmission of signature pages hereto), and all of said counterparts
taken together shall be deemed to constitute one and the same agreement.  A set
of the copies of this Ninth Amendment signed by all the parties shall be lodged
with the Borrower and the Administrative Agent.

SECTION 5.Severability.

Any provision of this Ninth Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without



-  18  -

 

--------------------------------------------------------------------------------

 

invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 6.GOVERNING LAW.

THIS NINTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7.WAIVERS OF JURY TRAIL.

EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS NINTH AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

﻿

 

-  19  -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Ninth Amendment to be
duly executed as of the day and year first above written.

/s/

 

 

GREEN PLAINS GRAIN COMPANY LLC, as the Borrower

By:

Green Plains Inc., its sole member

 

 

By:

/s/ Phil Boggs

﻿

Name:

Phil Boggs

﻿

Title:

Senior Vice President, Finance & Treasurer

﻿

﻿

﻿

﻿

 

 



 

 

Ninth Amendment to GPG Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 

BNP PARIBAS, as Administrative Agent, Swing Line Lender, Issuing Lender and a
Lender

 

 

By:

/s/ Zachary Kaiser

﻿

Name:

Zachary Kaiser

﻿

Title:

Vice President

﻿

 

 

By:

/s/ Delphine Gaudiot

﻿

Name:

Delphine Gaudiot

﻿

Title:

Director

﻿

﻿

﻿

﻿

﻿

 

 



 

 

Ninth Amendment to GPG Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 

RABO AGRIFINANCE, LLC (f/k/a Rabo AgriFinance, Inc.), as a Lender

 

 

By:

/s/ Deborah Asberry-Chua

﻿

Name:

Deborah Asberry-Chua

﻿

Title:

Vice President

﻿

﻿

﻿

﻿

 

 



 

 

Ninth Amendment to GPG Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 

MACQUARIE BANK LIMITED, as a Lender

 

 

By:

/s/ Robert Trevena

﻿

Name:

Robert Trevena

﻿

Title:

Division Director

﻿

 

 

By:

/s/ Fiona Smith

﻿

Name:

Fiona Smith

﻿

Title:

Division Director

﻿

(signed in Sydney, POA Ref: #2809 dated 20 March 2019)

﻿

﻿

﻿

﻿

 

 



 

 

Ninth Amendment to GPG Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 

ING CAPITAL LLC, as a Lender

 

 

By:

/s/ Dan Lamprecht

﻿

Name:

Dan Lamprecht

﻿

Title:

Managing Director

﻿

 

 

By:

/s/ Jeff Geisbauer

﻿

Name:

Jeff Geisbauer

﻿

Title:

Director

﻿

﻿

﻿

﻿

 

 



 

 

Ninth Amendment to GPG Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 

INTRUST BANK, N.A., as a Lender

 

 

By:

/s/ Ryan Reh

﻿

Name:

Ryan Reh

﻿

Title:

Commercial Relationship Manager

﻿

﻿

 

 

 

Ninth Amendment to GPG Credit Agreement Signature Page

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.0B TO NINTH AMENDMENT

SCHEDULE 1.0B
Lenders, Commitments, and Applicable Lending Offices

﻿

﻿

 

Lender and Applicable Lending Office

Commitment

BNP Paribas

Applicable Lending Office:

787 Seventh Avenue

New York, New York 10019

Operations/ Administrative Contact:

Thomas Williams

Phone: (504)  908-6143

Email: dl.sfmona@us.bnpparibas.com

 

$30,000,000

Account Officer:

Attention: Zachary Kaiser
Fax:  (212) 340-5340
Phone: (212)  841-3862
Email: zachary.kaiser@us.bnpparibas.com

 

 

Rabo Agrifinance, Inc.

Applicable Lending Office:

12443 Olive Blvd., Suite 50

St. Louis, MO 63141

 

$23,000,000

Operations/ Administrative Contact:

Ty Beard/Brian Chackes (Participations Desk-Servicing; Re: Green Plains
#10346400)

Phone: (314) 817-8000

Email: agservicing@raboag.com

 

 

Account Officer:

Mark Reinert

Phone: (970) 397-0859

Email: mark.reinert@raboag.com

 

 

Macquarie Bank Limited

Applicable Lending Office:

50 Martin Place

Sydney NSW 2000

Australia

 

$12,000,000



 

 

--------------------------------------------------------------------------------

 

Operation / Administrative Contact:

Macquarie Bank Limited, Representative Office

125 West 55th Street

New York NY 10019

Paul Casey

Phone: 212 231 2122

Email: scfcollateralmanagement@macquarie.com

 

 

Account Officer:

John Spillane

Phone: 212 231 2139

Email: john.spillane@macquarie.com

 

 

ING Capital LLC

Applicable Lending Office:

1325 Avenue of the Americas

New York, NY 10019

 

$25,000,000

Operations/ Administrative Contact:

1325 Avenue of the Americas

New York, NY 1 0019

Frenklin Christian

Phone: (646) 424-8244

Email: dl-nycloanadminstration@americas.ing.com

 

 

Account Officer:

Evelin Herrera

Phone: (646) 424-6457

Email: Evelin.Herrera@americas.ing.com

 

 

INTRUST BANK, N.A.

Applicable Lending Office:

105 N. Main Street

Wichita, Kansas 67202

 

$10,000,000



 

 

--------------------------------------------------------------------------------

 

Operations/ Administrative Contact:

Heather Funck/ Andrea Herbert

105 N. Main Street

Wichita, Kansas 67202

Phone: (316) 383-1880/(316) 383-1431

Email:heather.funck@intrustbank.com/

andrea.herbert@intrustbank.com

 

 

Account Officer:

Shawn Eidson

105 N. Main Street

Wichita, Kansas 67202

Phone: (316) 383-1368

Email: shawn.eidson@intrustbank.com

 

 

Total:

$100,000,000.00

﻿

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.0H TO NINTH AMENDMENT

SCHEDULE 1.0H
COUNTERPARTY LIMITS

﻿

 

Name - non-Plant Entities

Counterparty Limit

CHS/CHS Oilseed Processing

$15,000,000

Tyson Foods Inc.

$15,000,000

ADM

$15,000,000

Lansing Grain

$15,000,000

Cargill

$15,000,000

Valero

$15,000,000

Bunge Corporation

$15,000,000

AGP

$15,000,000

ADM Growmark

$7,000,000

Pilgrim’s Pride Corporation

$7,000,000

Each other counterparty to a Commodity Contract (other than Plant Entities)

$5,000,000

﻿





 

 

--------------------------------------------------------------------------------

 



﻿

SCHEDULE 1.0H (2/2)

﻿

 

 

 

﻿

Plant Location

Ethanol Production Capacity (MMGY)

Counterparty Limit

Green Plains Atkinson LLC

Atkinson, Nebraska

55

20% of the Aggregate Plant Entity Cap

Green Plains Central City LLC

Central City, Nebraska

116

20% of the Aggregate Plant Entity Cap

Green Plains Fairmont LLC

Fairmont, Minnesota

119

20% of the Aggregate Plant Entity Cap

Green Plains Hereford LLC

Hereford, Texas

100

20% of the Aggregate Plant Entity Cap

Green Plains Mount Vernon LLC

Mount Vernon, Indiana

90

20% of the Aggregate Plant Entity Cap

Green Plains Madison LLC

Madison, Illinois

90

20% of the Aggregate Plant Entity Cap

Green Plains Obion LLC

Rives, Tennessee

120

20% of the Aggregate Plant Entity Cap

Green Plains Ord LLC

Ord, Nebraska

65

20% of the Aggregate Plant Entity Cap

Green Plains Otter Tail LLC

Fergus Falls, Minnesota

55

20% of the Aggregate Plant Entity Cap

Green Plains Shenandoah LLC

Shenandoah, Iowa

82

20% of the Aggregate Plant Entity Cap

Green Plains Superior LLC

Superior, Iowa

60

20% of the Aggregate Plant Entity Cap

Green Plains Wood River LLC

Wood River, Nebraska

121

20% of the Aggregate Plant Entity Cap

Green Plains York LLC

York, Nebraska

50

20% of the Aggregate Plant Entity Cap

Total

 

1123

 

Subject to Aggregate Plant Entity Cap:

$40,000,000

﻿

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO NINTH AMENDMENT

EXHIBIT A
FORM OF BORROWING BASE REPORT

﻿

Date:[], 20[__]

﻿

BNP Paribas, as Administrative Agent 
787 Seventh Avenue

New York, New York 10019

Attention: Mr. Bradley Dingwall

﻿

For:Borrowing Base dated as of ____________, 20__ under Credit Agreement, dated
as of October 28, 2011

Ladies and Gentlemen:

This  certificate  is  delivered  pursuant  to  Section  6.l(d)  and/or
 7.2(c)  of  the  Credit

Agreement, as applicable, dated as of October 28, 2011 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), by and
 among  Green  Plains Grain Company LLC (including in its capacity as successor
by merger to Green Plains Essex Inc., the “Borrower”), the Lenders from time  to
 time  parties thereto, BNP Paribas, as Administrative Agent
and Collateral Agent (in such capacity, together with its successors and assigns, the “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.

﻿

The undersigned Responsible Officer hereby certifies to the Agent and the Lenders that:

﻿

(a) such Responsible  Officer  is qualified  and  acting  in the  office
 of the  Borrower indicated below such Responsible  Officer’s name below;

﻿

(b)
the information reflected on the reports and schedules attached hereto are true and correct in all material respects as of the date hereof;

﻿

(c) the  amounts  indicated  on  Annex I  attached  hereto  were,  to  the  best
 of  my knowledge, true and accurate as of the date of preparation;

﻿

(d)
the Borrower has not exceeded the maximum allowed Consolidated Net Position for any type of Grain Inventory individually or all Grain Inventory in the aggregate;

﻿

(e) the Plant Entities are in compliance with the Combined Plant Entity
Conditions;

﻿

(f) no Default or Event of Default has occurred and is continuing;

﻿

(g) no event or development which has had or could reasonably be expected to
have a Material Adverse Effect has occurred[.] [; and]

﻿

[(h)the amounts indicated on the Position Report attached hereto as Annexes III 



 

 

--------------------------------------------------------------------------------

 

and IV
are, to the best of my knowledge, true and accurate as of the date of preparation.]



﻿

[Remainder of page intentionally blank; signature page follows.]

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

The foregoing certifications together with the supporting information and reports with respect to which this Borrowing Base Report is delivered, are made and delivered as of the date first written above.

﻿

GREEN PLAINS GRAIN COMPANY LLC,

as a Borrower

﻿

By:Green Plains Inc., its sole member 

﻿

﻿

By:  ___________________________

Name:   
Title:     

﻿

﻿

c/o Green Plains Grain Company LLC 

1811 Aksarben Drive
Omaha, Nebraska 68106
Attention: Mr. Patrich Simpkins, Chief Financial Officer
Fax: 402-884-8776
Phone: 402-952-4906
Email: patrich.simpkins@gpreinc.com

 

 

 

--------------------------------------------------------------------------------

 

ANNEX I 
TO

BORROWING BASE REPORT

﻿

Borrowing Base

As of [], 20[__]

﻿

﻿

 

 

 

 

I.

Collateral Type

Gross Value

Advance Rate

Borrowing Base Value

1.

Eligible Cash Collateral, less unpaid checks, overdrafts, or other unpaid
amounts related thereto for which any Person has a prior unpaid claim, plus

$[________]

100%

$[________]

2.

Eligible Net Liquidation Value in Brokerage Accounts, plus

$[________]

100%

$[________]

3.

Eligible Net Liquidation Value in Third Party Brokerage Accounts, plus

$[________]

90%

$[________]

4.

Eligible Accounts Receivable, plus

$[________]

85%

$[________]

5.

Eligible Accounts Receivable that are backed by a letter of credit in a form and
from an issuing bank, in each case, as approved by the Administrative Agent in
its Permitted Discretion, plus

$[________]

90%

$[________]

6.

Eligible Grain Inventory evidenced by warehouse receipts (see detail below),
plus

$[________]

90%

$[________]

i.

Grain Inventory evidenced by warehouse receipts, less

$[______]

 

 

ii.

Grain Inventory evidenced by warehouse receipts subject to statutory Liens, less

$[______]

 

 

iii.

Other ineligible Grain Inventory evidenced by warehouse receipts

$[______]

 

 

7.

Eligible Grain Inventory not evidenced by warehouse receipts (see detail below),
plus

$[________]

85%

$[________]

i.

Grain Inventory not evidenced by warehouse receipts, less

$[______]

 

 

ii.

Grain Inventory not evidenced by warehouse receipts subject to statutory Liens,
less

$[______]

 

 

iii.

Other ineligible Grain Inventory not evidenced by warehouse receipts

$[______]

 

 

8.

Eligible Non-Grain Inventory, subject to permitted product approval by the
Administrative Agent, plus

$[________]

75%

$[________]

9.

Eligible Affiliate Accounts Receivable, plus

$[________]

85%

$[________]



 

 

ANNEX  I - 1

ANNEX  I - 1

--------------------------------------------------------------------------------

 

10.

Eligible Grain Inventory in Transit (lesser of 10(a) or 10(b)) (see detail
below), plus

$[________]

 

$[________]

i.

Grain Inventory in transit, less

$[______]

 

 

ii.

Grain Inventory in transit subject to statutory Liens, less

$[______]

 

 

iii.

Other ineligible Grain Inventory in transit

$[______]

 

 

(a)

Unadjusted Eligible Grain Inventory in Transit

$[________]

85%

$[________]

(b)

10% of Borrowing Base

$[________]

 

$[________]

11.

Eligible Net Unrealized Gain on Forward Contracts (lesser of 11(a) or 11(b))

$[________]

 

$[________]

(a)

Unadjusted Eligible Net Unrealized Gain on Forward Contracts

$[________]

75%

$[________]

(b)

25% of Borrowing Base

$[________]

 

$[________]

12.

Less, all Indebtedness secured by Permitted Liens (other than Subordinated Liens
securing Term Loans) to the extent encumbering assets otherwise included in the
borrowing base

$[________]

100%

$[________]

13.

Less, all prepayments from Borrower’s customers

$[________]

100%

$[________]

14.

Less, the amount of any Obligations owed to a Swap Party under a Swap Contract
with Borrower which Obligations are secured pursuant to the Security Agreement

$[________]

100%

$[________]

15.

Less, Aggregate Net Unrealized Forward Loss

$[________]

100%

$[________]

16.

Less, the amount of any excess Eligible Accounts Receivables of Affiliates and
Eligible Net Unrealized Gain on Forward Contracts of Affiliates over the
applicable cap

(16(d) minus 16(e), to the extent the difference is a positive number)

 

100%

$[________]

(a)

Eligible Accounts Receivable of Affiliates

$[________]

85%

$[________]

(b)

Intentionally omitted

 

 

 

(c)

Eligible Net Unrealized Gain on Forward Contracts of Affiliates

$[________]

75%

$[________]

(d)

Aggregate total of Eligible Accounts Receivable and Eligible Net Unrealized Gain
on Forward Contracts of Affiliates

(Sum of 16(a) plus 16(c))

 

 

$[________]

(e)

Applicable cap

 

 

$40,000,000



 

 

ANNEX  I - 2

ANNEX  I - 2

--------------------------------------------------------------------------------

 

17.

Total Collateral

(Sum of I.1 through I.11, minus I.12 through I.16)

 

 

$[________]

II.

Extensions of Credit

 

 

 

1.

Letters of Credit

 

 

$[________]

2.

Revolving Loans

 

 

$[________]

3.

Swing Line Loans

 

 

$[________]

4.

Seasonal Line Loans

 

 

$[________]

5.

Subtotal (II.1 + II.2 + II.3 + II.4)

 

 

$[________]

﻿

 

 

 

ANNEX  I - 3

ANNEX  I - 3

--------------------------------------------------------------------------------

 

ANNEX II

TO

BORROWING BASE REPORT

﻿

Enclosed with this Borrowing Base Report are all necessary schedules, supporting information,
and reports with details for the above, pursuant to the requirements under Section 1.1 of the Credit Agreement.

﻿

 

 

ANNEX III

TO

BORROWING BASE REPORT

﻿

Position Report

﻿

﻿

 

 

 

A.

Consolidated Net Position for All Grain Inventory in the aggregate

 

____bushels*

B.

Net Position for each type of Grain Inventory individually

 

 

Corn and Milo

 

____bushels*

﻿

Aggregate Long Position for Corn and Milo

____bushels

 

﻿

Aggregate Short Position for Corn and Milo

____bushels

 

Soybeans

 

 

____bushels*

﻿

Aggregate Long Position for Soybeans

____bushels

 

﻿

Aggregate Short Position for Soybeans

____bushels

 

Wheat

 

 

____bushels*

﻿

Aggregate Long Position for Wheat

____bushels

 

﻿

Aggregate Short Position for Wheat

____bushels

 

[Each other type of Grain Inventory that Borrower and/or Subsidiary has
contracted to sell (whether by sale of a contract on a commodities exchange or
otherwise) or which the Borrower and/or any Subsidiary will deliver in an
exchange or under a Swap Contract]

____bushels*

﻿

[Aggregate Long Position for each other type of Grain Inventory individually]

____bushels

 

﻿

[Aggregate Short Position for each other type of Grain Inventory individually]

____bushels

 

﻿

 

 

 

* If the Consolidated Net Position is an amount less than zero, it shall be
expressed in each case as a positive number.

﻿

﻿

 

4833-3177-7431 v.8

4833-3177-7431 v.8

ANNE4     - 1

ANNE4     - 1

028948.0121\617805.05

028948.0121\617805.05

--------------------------------------------------------------------------------

 

ANNEX IV

TO

BORROWING BASE REPORT

﻿

Summary of Commodity Repurchase Agreements

﻿

 

 

Type of Grain Inventory:

[_________]

1.

Aggregate number of bushels of [insert type of Grain Inventory listed above]
subject to the commodity repurchase agreements.

______ bushels

2.

Initial selling price of [insert type of Grain Inventory listed above] subject
to the commodity repurchase agreements.

$[________]

3.

Locations of [insert type of Grain Inventory listed above] subject to the
commodity repurchase agreements

 

﻿

(a) [insert name of Location 1]

 

﻿

[(b) insert name of Location 2, if necessary]

 

﻿

﻿

﻿

﻿

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1 TO NINTH AMENDMENT

EXHIBIT A-1
FORM OF Interim BORROWING BASE REPORT

﻿

Date:[], 20[__]

﻿

BNP Paribas, as Administrative Agent 
787 Seventh Avenue

New York, New York 10019

Attention: Mr. Bradley Dingwall

﻿

For:Borrowing Base dated as of ____________, 20__ under Credit Agreement, dated
as of October 28, 2011

Ladies and Gentlemen:

This  certificate  is  delivered  pursuant  to  the  Credit Agreement,
dated as of October 28, 2011 (as amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”), by and
 among  Green  Plains Grain Company LLC (including in its capacity as successor
by merger to Green Plains Essex Inc., the “Borrower”), the Lenders from time  to
 time  parties thereto, BNP Paribas, as Administrative Agent
and Collateral Agent (in such capacity, together with its successors and assigns, the “Agent”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Credit Agreement.

﻿

The undersigned Responsible Officer hereby certifies to the Agent and the Lenders that:

﻿

(a) such Responsible  Officer  is qualified  and  acting  in the  office
 of the  Borrower indicated below such Responsible  Officer’s name below;

﻿

(b)
the information reflected on the reports and schedules attached hereto are true and correct in all material respects as of the date hereof
(except as noted below);

﻿

(c) the  amounts  indicated  on  Annex I  attached  hereto  were,  to  the  best
 of  my knowledge, true and accurate as of the date of preparation (except as
noted below);

﻿

(d)
the Borrower has not exceeded the maximum allowed Consolidated Net Position for any type of Grain Inventory individually or all Grain Inventory in the aggregate;

﻿

(e) The Plant Entities are in compliance with the Combined Plant Entity
Conditions;

﻿

(f) no Default or Event of Default has occurred and is continuing; and

﻿

(g) no event or development which has had or could reasonably be expected to
have a Material Adverse Effect has occurred.

﻿

[Remainder of page intentionally blank; signature page follows.]

﻿

﻿

﻿

﻿

 

 

 

--------------------------------------------------------------------------------

 

The foregoing certifications together with the supporting information and reports with respect to which this Borrowing Base Report is delivered, are made and delivered as of the date first written above.

﻿

GREEN PLAINS GRAIN COMPANY LLC,

as a Borrower

﻿

By:Green Plains Inc., its sole member 

﻿

﻿

By:  ___________________________

Name:   
Title:     

﻿

﻿

c/o Green Plains Grain Company LLC 

1811 Aksarben Drive
Omaha, Nebraska 68106
Attention: Mr. Patrich Simpkins, Chief Financial Officer
Fax: 402-884-8776
Phone: 402-952-4906
Email: patrich.simpkins@gpreinc.com

 

 

 

--------------------------------------------------------------------------------

 

ANNEX I 
TO

INTERIM BORROWING BASE REPORT

﻿

Borrowing Base

As of [], 20[__]

﻿

﻿

 

 

 

 

I.

Collateral Type

Gross Value

Advance Rate

Borrowing Base Value

1.

Eligible Cash Collateral (after giving effect to the proposed Extensions of
Credit related to this Interim Borrowing Base Report), less unpaid checks,
overdrafts, or other unpaid amounts related thereto for which any Person has a
prior unpaid claim, plus

$[________]

100%

$[________]

2.

Eligible Net Liquidation Value in Brokerage Accounts, plus

$[________]

100%

$[________]

3.

Eligible Net Liquidation Value in Third Party Brokerage Accounts, plus

$[________]

90%

$[________]

4.

Eligible Accounts Receivable, plus

$[________]

85%

$[________]

5.

Eligible Accounts Receivable that are backed by a letter of credit in a form and
from an issuing bank, in each case, as approved by the Administrative Agent in
its Permitted Discretion, plus

$[________]

90%

$[________]

6.

Eligible Grain Inventory evidenced by warehouse receipts (see detail below),
plus

$[________]

90%

$[________]

i.

Grain Inventory evidenced by warehouse receipts, less

$[______]

 

 

ii.

Grain Inventory evidenced by warehouse receipts subject to statutory Liens, less

$[______]

 

 

iii.

Other ineligible Grain Inventory evidenced by warehouse receipts

$[______]

 

 

7.

Eligible Grain Inventory not evidenced by warehouse receipts (see detail below),
plus

$[________]

85%

$[________]

i.

Grain Inventory not evidenced by warehouse receipts, less

$[______]

 

 

ii.

Grain Inventory not evidenced by warehouse receipts subject to statutory Liens,
less

$[______]

 

 

iii.

Other ineligible Grain Inventory not evidenced by warehouse receipts

$[______]

 

 

8.

Eligible Non-Grain Inventory, subject to permitted product approval by the
Administrative Agent, plus

$[________]

75%

$[________]

9.

Eligible Affiliate Accounts Receivable, plus

$[________]

85%

$[________]



 

 

ANNEX  I - 1

ANNEX  I - 1

--------------------------------------------------------------------------------

 

10.

Eligible Grain Inventory in Transit (lesser of 10(a) or 10(b)) (see detail
below), plus

$[________]

 

$[________]

i.

Grain Inventory in transit, less

$[______]

 

 

ii.

Grain Inventory in transit subject to statutory Liens, less

$[______]

 

 

iii.

Other ineligible Grain Inventory in transit

$[______]

 

 

(a)

Unadjusted Eligible Grain Inventory in Transit

$[________]

85%

$[________]

(b)

10% of Borrowing Base

$[________]

 

$[________]

11.

Eligible Net Unrealized Gain on Forward Contracts (lesser of 11(a) or 11(b))

$[________]

 

$[________]

(a)

Unadjusted Eligible Net Unrealized Gain on Forward Contracts

$[________]

75%

$[________]

(b)

25% of Borrowing Base

$[________]

 

$[________]

12.

Less, all Indebtedness secured by Permitted Liens (other than Subordinated Liens
securing Term Loans) to the extent encumbering assets otherwise included in the
borrowing base

$[________]

100%

$[________]

13.

Less, all prepayments from Borrower’s customers

$[________]

100%

$[________]

14.

Less, the amount of any Obligations owed to a Swap Party under a Swap Contract
with Borrower which Obligations are secured pursuant to the Security Agreement

$[________]

100%

$[________]

15.

Less, Aggregate Net Unrealized Forward Loss

$[________]

100%

$[________]

16.

Less, the amount of any excess Eligible Accounts Receivables of Affiliates and
Eligible Net Unrealized Gain on Forward Contracts of Affiliates over the
applicable cap

(16(d) minus 16(e), to the extent the difference is a positive number)

 

100%

$[________]

(a)

Eligible Accounts Receivable of Affiliates

$[________]

85%

$[________]

(b)

Intentionally omitted

 

 

 

(c)

Eligible Net Unrealized Gain on Forward Contracts of Affiliates

$[________]

75%

$[________]

(d)

Aggregate total of Eligible Accounts Receivable and Eligible Net Unrealized Gain
on Forward Contracts of Affiliates

(Sum of 16(a) plus 16(c))

 

 

$[________]

(e)

Applicable cap

 

 

$40,000,000



 

 

ANNEX  I - 2

ANNEX  I - 2

--------------------------------------------------------------------------------

 

17.

Total Collateral

(Sum of I.1 through I.11, minus I.12 through I.16)

 

 

$[________]

II.

Extensions of Credit (after giving effect to the proposed Extensions of Credit
related to this Interim Borrowing Base Report)

 

 

 

1.

Letters of Credit

 

 

$[________]

2.

Revolving Loans

 

 

$[________]

3.

Swing Line Loans

 

 

$[________]

4.

Seasonal Line Loans

 

 

$[________]

5.

Subtotal (II.1 + II.2 + II.3 + II.4)

 

 

$[________]

﻿

 

 

 

ANNEX  I - 3

ANNEX  I - 3

--------------------------------------------------------------------------------

 

ANNEX II

TO

INTERIM BORROWING BASE REPORT

﻿

Enclosed with this Borrowing Base Report are all necessary schedules, supporting information,
and reports with details for the above, pursuant to the requirements under Section 1.1 of the Credit Agreement.

﻿

 

 

 

ANNEX II - 1

ANNEX II - 1

--------------------------------------------------------------------------------

 

 

EXHIBIT B TO NINTH AMENDMENT

EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE

Reference is made to the Credit Agreement dated as of October 28, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among GREEN PLAINS GRAIN COMPANY LLC (including in
its capacity as successor by merger to Green Plains Essex Inc., the “Borrower”),
the Lenders from time to time parties thereto, BNP PARIBAS, as Administrative
Agent and Collateral Agent on behalf of the Lenders (in such capacity, together
with its successors and assigns, the “Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings given to them in the Credit
Agreement. The undersigned does hereby certify that he/she is a Responsible
Officer of the Borrower, and that as such is authorized to execute this
Compliance Certificate on behalf of the Borrower, and DOES HEREBY FURTHER
CERTIFY on behalf of the Borrower that:

1.This Compliance Certificate is given pursuant to Section 7.2(b) and/or 8.6 of
the Credit Agreement, as applicable.

2.He/she has reviewed the terms of the Credit Agreement and has made a detailed
review of the transactions and conditions of the Borrower during the accounting
period(s) covered by the financial statements with respect to which this
Compliance Certificate is being delivered;

3.The examination described in paragraph 2 above did not disclose, and he/she
has no notice or knowledge of the existence of, any condition or event which
constitutes a Default or Event of Default during or at the end of the accounting
period covered by the financial statements with respect to which this Compliance
Certificate is being delivered or as of the date of this Compliance Certificate,
except as set forth below:

List, in detail, the nature of the condition or event, the period during which
it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:





4.The representations and warranties contained in the Credit Agreement and in
the other Loan Documents are true and correct on and as of the date hereof, as
though made on and as of the date hereof, except for those representations and
warranties that by their terms were made as of a specified date, which are true
and correct on and as of such specified date.

5.The Borrower has observed or performed and is in compliance with all of the
covenants and other agreements contained in the Credit Agreement and the other
Loan Documents and all conditions in the Credit Agreement and the other Loan
Documents to be observed, performed or satisfied by it have been observed,
performed or satisfied.

6.The financial statements with respect to which this Compliance Certificate is
being delivered fairly present the Borrower’s financial condition, results of
operations and cash flows in accordance with GAAP (subject to normal year-end
audit adjustments and absence of footnotes).





 

 

--------------------------------------------------------------------------------

 

 

7.As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, (i) the amount of the “present fair
saleable value” of the assets of the Borrower exceeds the amount of all
“liabilities of the Borrower contingent or otherwise”, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (ii) the present fair saleable
value of the assets of the Borrower are greater than the amount that will be
required to pay the liabilities of the Borrower on its respective debts as such
debts become absolute and matured, (iii) the Borrower does not have an
“unreasonably small amount of capital” with which to conduct its respective
businesses, as such quoted term is determined in accordance with applicable U.S.
federal and state Laws governing the determination of insolvency of debtors and
(iv) the Borrower will be able to pay their respective debts as they mature. For
purposes of this paragraph 7,  “debt” means “liability on a claim”,  “claim”
means any (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured and (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

8.As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, the sum of (i) Tangible Net Worth of
the Borrower plus (ii) Long-Term Indebtedness consisting of Subordinated Debt
owing to the Parent was$[__________]. The minimum required Tangible Net Worth of
the Borrower plus Long-Term Indebtedness consisting of Subordinated Debt owing
to the Parent is 21% of the sum of the then current Total Commitment plus the
aggregate Seasonal Line Commitments. The Borrower is [not] in compliance with
this requirement.

9.As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered the Leverage Ratio was [__] to 1.0.
The maximum permitted Leverage Ratio is 6.0 to 1.0. The Borrower is [not] in
compliance with this requirement.

10.As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, the Working Capital of the Borrower
was $[__________]. The minimum required Working Capital of the Borrower is the
greater of $18,000,000 and 18% of the sum of the then current Total Commitment
plus the aggregate Seasonal Line Commitments. The Borrower is [not] in
compliance with this requirement.

11.The maximum allowed Consolidated Net Position of the Borrower is (i) 100,000
bushels for each type of Grain Inventory (other than com and milo) individually,
(ii) 200,000 bushels for Grain Inventory consisting of com and milo in the
aggregate, and (iii) 300,000 bushels under for all Grain Inventory in the
aggregate. As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, the Borrower is [not] in compliance
with this requirement.

12.As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, the Fixed Charge Coverage Ratio of
the Borrower was [__]:1.0. The minimum allowed Fixed Charge Coverage Ratio of
the Borrower for any consecutive twelve month period is 1.25 to 1.0 as of the
last day of any calendar month. The Fixed Charge Coverage Ratio shall only be
tested when the difference of Long-Term Indebtedness minus Subordinated Debt
owing to the Parent is greater than $10,000,000, as calculated based upon the
most recently delivered financial statements of the Borrower. The Borrower is
[not] in compliance with this requirement, if applicable.

13.As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, the ratio of Long-Term Indebtedness
(excluding Indebtedness under the Credit Agreement) to Long-Term Indebtedness
plus Tangible Net Worth was [__]:1.0. The maximum allowed ratio of Long-Term
Indebtedness (excluding Indebtedness under this Agreement) to Long-Term



 

 

--------------------------------------------------------------------------------

 

 

Indebtedness plus Tangible Net Worth is 0.40 to 1.0 as of the last day of any
calendar month. Maximum Long-Term Capitalization shall only be tested when the
difference of Long-Term Indebtedness minus Subordinated Debt owing to the Parent
is greater than $10,000,000, as calculated based upon the most recently
delivered financial statements of the Borrower. The Borrower is [not] in
compliance with this requirement, if applicable.

14.(a)As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, the Borrower has made Capital
Expenditures during the current Fiscal Year in the aggregate amount of
$[__________].

(b)Of the aggregate sum of Capital Expenditures reported in clause (a) above,
$[__________] are cash equity Investments made by Parent in Borrower during the
current Fiscal Year (which cash equity Investments shall be designated for use
by the Borrower only for Capital Expenditures).

(c)Of the aggregate sum of Capital Expenditures reported in clause (a) above,
$[__________] was used as “carry-forward” availability from the prior Fiscal
Year. The aggregate amount of all “carried forward” availability shall not be
greater than $8,000,000 at any time.

(d)The aggregate sum of Capital Expenditures reported in clause (a) above may
not exceed $8,000,000 during any Fiscal Year plus, the amount set forth in
clause (b) above plus the amount set forth in clause (c) above. The Borrower is
[not] in compliance with this requirement.

15.(a)After the Closing Date, as of the date of the financial statements with
respect to which this Compliance Certificate is being delivered, the Borrower
has made, incurred, assumed, or suffered to exist Investments in the aggregate
amount of $[__________].

(b)Of the aggregate sum of Investments reported in clause (a) above,
$[__________] are cash equity investments made by Parent in Borrower from and
after the Closing (which cash equity investments are designated for use only on
such Investments).

(c)The aggregate sum of Investments after the Closing Date reported in
clause (a) above minus the aggregate sum of Investments reported in clause (b)
above may not exceed $1,000,000. The Borrower is [not] in compliance with this
requirement.

16.As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, the aggregate principal amount of
Indebtedness of Borrower under commodity repurchase agreements related to
physical inventory was $[__________]. The maximum aggregate principal amount of
Indebtedness of Borrower under commodity repurchase agreements related to
physical inventory is $50,000,000. The Borrower is [not] in compliance with this
requirement.

17.The Borrower has entered into commodity repurchase agreements with each of
the contract counterparties listed on Annex 5 hereto. Borrower may only enter
into commodity repurchase agreements with Approved Repurchase Contract
Counterparty and shall have entered into a Repurchase Intercreditor Agreement
with the Collateral Agent on terms and conditions satisfactory to the
Administrative Agent. The Borrower is [not] in compliance with this requirement.

18.Enclosed with this Compliance Certificate is all necessary supporting
information and reports with details for the above.

19.As of the date of the financial statements with respect to which this
Compliance Certificate is being delivered, the aggregate amount of third-party
Indebtedness incurred by the Plant Entities and



 

 

--------------------------------------------------------------------------------

 

 

guarantees provided by the Plant Entities to the Parent or any Affiliates of the
Parent was $[__________] and the Plant Entities’ combined annual ethanol
nameplate production capacity was [_________].  The aggregate amount of
third-party Indebtedness incurred by the Plant Entities and guarantees provided
by the Plant Entities to the Parent or any Affiliates of the Parent may not
exceed $0.35 per gallon of the Plant Entities’ combined annual ethanol nameplate
production capacity. The Borrower is [not] in compliance with this requirement.

[Remainder of Page Intentionally Blank;
Signature Page Follows.]

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

The foregoing certifications together with the financial statements with respect
to which this Compliance Certificate is delivered, in support of this Compliance
Certificate, are made and delivered this [__] day of [__________, 20__].

GREEN PLAINS GRAIN COMPANY LLC, as a Borrower

By:

Green Plains Inc., its sole member

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

Annex 1 to Compliance Certificate

Tangible Net Worth Calculation

1.

Total Assets of the Borrower

$__________

2.

Total Liabilities of the Borrower

$__________

3.

To the extent included in the calculation of 1 above:

 

﻿

(a)

the total book value of the Total Assets of the Borrower properly classified as
intangible assets under GAAP, including such items as goodwill, trademarks,
trade names, service marks, brand names, copyrights, patents and licenses,
rights with respect to the foregoing, and organizational or developmental
expenses

$__________

﻿

(b)

any subscriptions receivable

$__________

﻿

(c)

loans by Borrower to, investments in and receivables and other obligations from
Borrower’s Capital Securities holders, Subsidiaries, other Affiliates, officers,
employees or directors of the Borrower not in the ordinary course of business

$__________

﻿

(d)

any treasury stock

$__________

﻿

(e)

sum of (a)+(b)+(c)+(d)

$__________

4.

Tangible Net Worth of the Borrower (1  –  2 - 3(e))

$__________

5.

Long-Term Indebtedness consisting of Subordinated Debt owing to the Parent

$__________

6.

Tangible Net Worth of the Borrower plus Long-Term Indebtedness consisting of
Subordinated Debt owing to the Parent (4+5)

$__________

﻿

IS TEST PASSED (i.e., is 6 greater than or equal to the greater of 21% of the
sum of the then current Total Commitment plus the aggregate Seasonal Line
Commitments?

[__] Yes

[__]  No

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

Annex 2 to Compliance Certificate

Leverage Ratio Calculation

1.

The amount which, in accordance with GAAP, would be set forth opposite the
caption “total liabilities” on the balance sheet of Borrower for such period.

$__________

2.

Tangible Net Worth of the Borrower (Item 4 from Annex 1)

$__________

3.

Leverage Ratio

_____:1

﻿

IS TEST PASSED (i.e., is 3 less than 6.0 to 1.0)?

[__] Yes

[__]  No

* Supporting financial information to be attached.

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

Annex 3 to Compliance Certificate

Working Capital Calculation

﻿

 

 

 

1.

Current Assets of the Borrower

$__________

2.

Current Liabilities of the Borrower

$__________

3.

To the extent included in the calculation of 1 above:

$__________

﻿

(a)

the total book value of the Total Assets of the Borrower properly classified as
goodwill, trademarks, trade names, service marks, brand names, copyrights,
patents and licenses, rights with respect to the foregoing, and organizational
or developmental expenses

$__________

﻿

(b)

any subscriptions receivable

$__________

﻿

(c)

loans by Borrower to, investments in and receivables and other obligations from
Borrower’s Capital Securities holders, Subsidiaries, other Affiliates, officers,
employees or directors of the Borrower not in the ordinary course of business

$__________

﻿

(d)

any treasury stock

$__________

﻿

(e)

sum of (a)+(b)+(c)+(d)

$__________

4.

Working Capital of the Borrower (1  –  2 - 3(e))

$__________

﻿

IS TEST PASSED (i.e., is 4 greater than or equal to the greater of $18,000,000
and 18% of the sum of the then current Total Commitment plus the aggregate
Seasonal Line Commitments)?

[__] Yes

[__]  No

﻿

* Supporting financial information to be attached.

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

Annex 4 to Compliance Certificate

Fixed Charge Coverage Ratio Calculation

A.

EBITDA of Borrower (A.1 + A.2)

$__________

﻿

1.

Net Income (1(a) - 1(b) - 1(c) - 1(d))

$__________

﻿

 

(a)

the net income (or loss) of the Borrower;*

$__________

﻿

 

(b)

(i) any net non-cash gain or loss during such period arising from the sale,
exchange, retirement, or other disposition of capital assets (such term to
include all fixed assets and all securities) other than in the ordinary course
of business, and (ii) the cumulative effect of any change in GAAP.

$__________

﻿

 

(c)

the net income of any Person accrued prior to the date it becomes a Subsidiary
of, or has merged into or consolidated with, Borrower or another Subsidiary

$__________

﻿

 

(d)

the net income of any Person in which Borrower or any of its Subsidiaries has an
equity interest in, but which Person is not Borrower, except to the extent of
the amount of dividends or other distributions actually paid to Borrower during
such period

$__________

﻿

2.

To the extent reflected as a charge in the statement of Net Income

$__________

﻿

 

(2(a) + 2(b) + 2(c) + 2(d) + 2(e)- 2(f))

 

﻿

 

(a)

income tax expense;

$__________

﻿

 

(b)

Interest Expense;

$__________

﻿

 

(c)

depreciation and amortization expense;

$__________

﻿

 

(d)

any write-down of noncurrent assets

$__________

﻿

 

(e)

the EBITDA of any Person accrued prior to the date it becomes a Subsidiary of,
or has merged into or consolidated with Borrower or another Subsidiary

$__________

﻿

 

(f)

the net income of any Person in which Borrower or any of its Subsidiaries has an
equity interest in, but which Person is not a Borrower, except to the extent of
the amount of dividends or other distributions actually paid to Borrower during
such period

$__________

B.

Cash equity investments received by Borrower from Parent, net of any and all
dividends and distributions made by the Borrower to the Parent, during the
applicable period.

$__________

C.

All expenditures made by Borrower during such period that should be classified
as a maintenance capital expenditure

$__________



 

 

--------------------------------------------------------------------------------

 

 

D.

Actual interest expense of working capital financings

$__________

E.

Debt Service Payments (E.1 + E.2)

$__________

﻿

1.

Actual scheduled principal payments made on Long-Term Indebtedness

$__________

﻿

2.

Actual Interest Expenses on Long-Term Indebtedness incurred during any period,
as shown on the consolidated financial statements of the Borrower.

$__________

F.

Debt Service Coverage Ratio (A+ B - (C + D)) : E

$__________

﻿

IS TEST PASSED (i.e., is F less than 1.25:1)?

[__] Yes

[__]  No

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

Annex 5 to Compliance Certificate

Summary of Grain Inventory
Subject to Commodity Repurchase Agreements

* Provided for each type of Grain Inventory individually.

A.

Type of Grain Inventory:

[_____]

﻿

1.

Name of contract counterparty with which Borrower has entered into commodity
repurchase agreements.

[_____]

﻿

2.

Is contract counterparty an Approved Repurchase Contract Counterparty?

[__] Yes

[__]  No

﻿

3.

Has contract counterparty entered into a Repurchase Intercreditor Agreement with
the Collateral Agent?

[__] Yes

[__]  No

﻿

4.

Aggregate number of bushels of [insert type of Grain Inventory listed above]
subject to the commodity repurchase agreements.

_____ bushels

﻿

5.

Initial selling price of [insert type of Grain Inventory listed above] subject
to the commodity repurchase agreements.

$[__________]

﻿

6.

Locations of [insert type of Grain Inventory listed above] subject to the
commodity repurchase agreements.

 

﻿

 

(a)

[insert name of Location 1]

 

﻿

 

[(b)

insert name of Location 2, if necessary]

 

﻿

7.

TOTAL INDEBTEDNESS FOR ALL COMMODITY REPURCHASE AGREEMENTS COVERING [INSERT TYPE
OF GRAIN INVENTORY LISTED ABOVE]

$[__________]

[_].

Type of Grain Inventory:

[_____]

﻿

1.

Name of contract counterparty with which Borrower has entered into commodity
repurchase agreements.

[_____]

﻿

2.

Is contract counterparty an Approved Repurchase Contract Counterparty?

[__] Yes

[__]  No

﻿

3.

Has contract counterparty entered into a Repurchase Intercreditor Agreement with
the Collateral Agent?

[__] Yes

[__]  No

﻿

4.

Aggregate number of bushels of [insert type of Grain Inventory listed above]
subject to the commodity repurchase agreements.

_____ bushels

﻿

5.

Initial selling price of [insert type of Grain Inventory listed above] subject
to the commodity repurchase agreements.

$[__________]



 

 

--------------------------------------------------------------------------------

 

 

﻿

6.

Locations of [insert type of Grain Inventory listed above] subject to the
commodity repurchase agreements.

 

﻿

 

(a)

[insert name of Location I]

 

﻿

 

[(b)

insert name of Location 2, if necessary]

 

﻿

7.

TOTAL INDEBTEDNESS FOR ALL COMMODITY REPURCHASE AGREEMENTS COVERING [INSERT TYPE
OF GRAIN INVENTORY LISTED ABOVE]

$[__________]

﻿

AGGREGATE AMOUNT OF INDEBTEDNESS FOR ALL COMMODITY REPURCHASE AGREEMENTS

$[__________]

﻿

IS TEST PASSED (i.e., is A.7 plus [__].7 less than or equal to $50,000,000)?

$[__________]

﻿

 

 

 

--------------------------------------------------------------------------------

 

 

Annex 6 to Compliance Certificate

Long Term Capitalization Ratio Calculation

1.

Long-Term Indebtedness (excluding Indebtedness under the Credit Agreement)

$__________

2.

Tangible Net Worth (Item 4 from Annex 1)

$__________

3.

Long-Term Capitalization Ratio (1:1 + 2)

__________:1

﻿

IS TEST PASSED (i.e., is 3 less than 0.40:1)?

 

*Supporting financial information to be attached.

﻿

﻿



 

 

--------------------------------------------------------------------------------